

113 HCON 25 EAS: 
U.S. House of Representatives
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS1st SessionH. CON. RES. 25In the Senate of the United States,October 16, 2013.Amendment:That the resolution from the House of Representatives (H. Con. Res. 25) entitled Concurrent resolution establishing the budget for the United States Government for fiscal year 2014 and setting forth appropriate budgetary levels for fiscal years 2015 through 2023., do pass with the followingStrike all after the resolving clause and insert the following:1.Concurrent resolution on the budget for
			 fiscal year 2014(a)DeclarationCongress declares that this resolution is
			 the concurrent resolution on the budget for fiscal year 2014 and that this
			 resolution sets forth the appropriate budgetary levels for fiscal years 2013
			 and 2015 through 2023.(b)Table of ContentsThe table of contents for this concurrent
			 resolution is as follows:Sec. 1. Concurrent resolution on the budget for fiscal year
				2014.TITLE I—Recommended levels and amountsSec. 101. Recommended levels and amounts.Sec. 102. Social Security.Sec. 103. Postal Service discretionary administrative
				expenses.Sec. 104. Major functional categories.TITLE II—ReconciliationSec. 201. Reconciliation in the Senate.TITLE III—Reserve fundsSec. 301. Deficit-neutral reserve fund to replace
				sequestration.Sec. 302. Deficit-neutral reserve funds to promote employment
				and job growth.Sec. 303. Deficit-neutral reserve funds to assist working
				families and children.Sec. 304. Deficit-neutral reserve funds for early childhood
				education.Sec. 305. Deficit-neutral reserve fund for tax
				relief.Sec. 306. Reserve fund for tax reform.Sec. 307. Deficit-neutral reserve fund to invest in clean
				energy and preserve the environment.Sec. 308. Deficit-neutral reserve fund for investments in
				America's infrastructure.Sec. 309. Deficit-neutral reserve fund for America's
				servicemembers and veterans.Sec. 310. Deficit-neutral reserve fund for higher
				education.Sec. 311. Deficit-neutral reserve funds for health
				care.Sec. 312. Deficit-neutral reserve fund for investments in our
				Nation’s counties and schools.Sec. 313. Deficit-neutral reserve fund for a farm
				bill.Sec. 314. Deficit-neutral reserve fund for investments in water
				infrastructure and resources.Sec. 315. Deficit-neutral reserve fund for pension
				reform.Sec. 316. Deficit-neutral reserve fund for housing finance
				reform.Sec. 317. Deficit-neutral reserve fund for national
				security.Sec. 318. Deficit-neutral reserve fund for overseas contingency
				operations.Sec. 319. Deficit-neutral reserve fund for terrorism risk
				insurance.Sec. 320. Deficit-neutral reserve fund for postal
				reform.Sec. 321. Deficit-reduction reserve fund for Government reform
				and efficiency.Sec. 322. Deficit-neutral reserve fund to improve Federal
				benefit processing.Sec. 323. Deficit-neutral reserve fund for legislation to
				improve voter registration and the voting experience in Federal
				elections.Sec. 324. Deficit-reduction reserve fund to promote corporate
				tax fairness.Sec. 325. Deficit-neutral reserve fund for improving Federal
				forest management.Sec. 326. Deficit-neutral reserve fund for financial
				transparency.Sec. 327. Deficit-neutral reserve fund to promote manufacturing
				in the United States.Sec. 328. Deficit-reduction reserve fund for report elimination
				or modification.Sec. 329. Deficit-neutral reserve fund for the minimum
				wage.Sec. 330. Deficit-neutral reserve fund to improve health
				outcomes and lower costs for children in Medicaid.Sec. 331. Deficit-neutral reserve fund to improve Federal
				workforce development, job training, and reemployment programs.Sec. 332. Deficit-neutral reserve fund for repeal of medical
				device tax.Sec. 333. Deficit-neutral reserve fund prohibiting Medicare
				vouchers.Sec. 334. Deficit-neutral reserve fund for equal pay for equal
				work.Sec. 335. Deficit-neutral reserve fund relating to women's
				health care.Sec. 336. Deficit-neutral reserve fund to require State-wide
				budget neutrality in the calculation of the Medicare hospital wage index
				floor.Sec. 337. Deficit-neutral reserve fund for the promotion of
				investment and job growth in United States manufacturing, oil and gas
				production, and refining sectors.Sec. 338. Deficit-neutral reserve fund to allow States to
				enforce State and local use tax laws.Sec. 339. Deficit-neutral reserve fund relating to the
				definition of full-time employee.Sec. 340. Deficit-neutral reserve fund relating to the labeling
				of genetically engineered fish.Sec. 341. Deficit-neutral reserve fund for the families of
				America's servicemembers and veterans.Sec. 342. Deficit-neutral reserve fund relating to establishing
				a biennial budget and appropriations process.Sec. 343. Deficit-neutral reserve fund relating to the repeal
				or reduction of the estate tax.Sec. 344. Deficit-neutral reserve fund for disabled veterans
				and their survivors.Sec. 345. Deficit reduction fund for no budget, no OMB
				pay.Sec. 346. Deficit-neutral reserve fund relating hardrock mining
				reform.Sec. 347. Deficit-neutral reserve fund to end “too big to fail”
				subsidies or funding advantage for wall street mega-banks (over
				$500,000,000,000 in total assets).Sec. 348. Deficit-neutral reserve fund relating to authorizing
				children eligible for health care under laws administered by Secretary of
				Veterans Affairs to retain such eligibility until age 26.Sec. 349. Deficit-neutral reserve fund for State and local law
				enforcement.Sec. 350. Deficit-neutral reserve fund to establish a national
				network for manufacturing innovation.Sec. 351. Deficit-neutral reserve fund relating to ensure that
				any carbon emissions standards must be cost effective, based on the best
				available science, and benefit low-income and middle class
				families.Sec. 352. Deficit-neutral reserve fund to address the
				eligibility criteria for certain unlawful immigrant individuals with respect to
				certain health insurance plans.Sec. 353. Deficit-neutral reserve fund to ensure no financial
				institution is above the law regardless of size.Sec. 354. Deficit-neutral reserve fund relating to helping
				homeowners and small businesses mitigate against flood loss.Sec. 355. Deficit-neutral reserve fund to restore family health
				care flexibility by repealing the health savings account and flexible spending
				account restrictions in the health care law.Sec. 356. Deficit-neutral reserve fund for BARDA and the
				BioShield Special Reserve Fund.Sec. 357. Deficit-reduction reserve fund for postal
				reform.Sec. 358. Deficit-neutral reserve fund to broaden the effects
				of the sequester, including allowing Members of Congress to donate a portion of
				their salaries to charity or to the Department of the Treasury during
				sequestration.Sec. 359. Deficit-neutral reserve fund to ensure the Bureau of
				Land Management collaborates with western states to prevent the listing of the
				sage-grouse.Sec. 360. Deficit-Reduction Reserve Fund for Eminent Domain
				Abuse Prevention.Sec. 361. Deficit-neutral reserve fund for export
				promotion.Sec. 362. Deficit-neutral reserve fund for the prohibition on
				funding of the Medium Extended Air Defense System.Sec. 363. Deficit-neutral reserve fund to increase the capacity
				of agencies to ensure effective contract management and contract
				oversight.Sec. 364. Deficit-neutral reserve fund for investments in air
				traffic control services.Sec. 365. Deficit-neutral reserve fund to address prescription
				drug abuse in the United States.Sec. 366. Deficit-neutral reserve fund to support rural schools
				and districts.Sec. 367. Deficit-neutral reserve fund to strengthen
				enforcement of free trade agreement provisions relating to textile and apparel
				articles.Sec. 368. Deficit-neutral reserve fund to assist low-income
				seniors.Sec. 369. Reserve fund to end offshore tax abuses by large
				corporations.Sec. 370. Deficit-neutral reserve fund to ensure that domestic
				energy sources can meet emissions rules.Sec. 371. Deficit-neutral reserve fund relating to increasing
				funding for the inland waterways system.Sec. 372. Deficit-neutral reserve fund for achieving full
				auditability of the financial statements of the Department of Defense by
				2017.Sec. 373. Deficit-neutral reserve fund relating to sanctions
				with respect to Iran.Sec. 374. Deficit-neutral reserve fund to prevent restrictions
				to public access to fishing downstream of dams owned by the Corps of
				Engineers.Sec. 375. Deficit-neutral reserve fund to address the
				disproportionate regulatory burdens on community banks.Sec. 376. Deficit-neutral reserve fund to authorize provision
				of per diem payments for provision of services to dependents of homeless
				veterans under laws administered by Secretary of Veterans Affairs.Sec. 377. Deficit-neutral reserve fund to support programs
				related to the nuclear missions of the Department of Defense and the National
				Nuclear Security Administration.Sec. 378. Deficit-neutral reserve fund to phase-in any changes
				to individual or corporate tax systems.Sec. 379. Deficit-neutral reserve fund relating to increases in
				aid for tribal education programs.Sec. 380. Deficit-neutral reserve fund to expedite exports from
				the United States.Sec. 381. Deficit-neutral reserve fund relating to supporting
				the reauthorization of the payments in lieu of taxes program at levels roughly
				equivalent to property tax revenues lost due to the presence of Federal
				land.Sec. 382. Deficit-neutral reserve fund to ensure that the
				United States will not negotiate or support treaties that violate Americans'
				Second Amendment rights under the Constitution of the United
				States.Sec. 383. Deficit-neutral reserve fund to increase funding for
				Federal investments in biomedical research.Sec. 384. Deficit-neutral reserve fund to uphold Second
				Amendment rights and prevent the United States from entering into the United
				Nations Arms Trade Treaty.TITLE IV—Budget processSubtitle A—Budget EnforcementSec. 401. Discretionary spending limits for fiscal years 2013
				and 2014, program integrity initiatives, and other adjustments.Sec. 402. Point of order against advance
				appropriations.Sec. 403. Adjustments for sequestration or sequestration
				replacement.Sec. 404. Senate point of order against provisions of
				appropriations legislation that constitute changes in mandatory programs
				affecting the Crime Victims Fund.Sec. 405. Supermajority enforcement.Sec. 406. Prohibiting the use of guarantee fees as an
				offset.Subtitle B—Other provisionsSec. 411. Oversight
				of Government performance.Sec. 412. Budgetary treatment of certain discretionary
				administrative expenses.Sec. 413. Application and effect of changes in allocations and
				aggregates.Sec. 414. Adjustments to reflect changes in concepts and
				definitions.Sec. 415. Exercise of rulemaking powers.Sec. 416. Congressional budget office estimates.TITLE V—Other mattersSec. 501. To require transparent reporting on the ongoing costs
				to taxpayers of Obamacare.Sec. 502. To require fuller reporting on possible costs to
				taxpayers of Obamacare.Sec. 503. To require fuller reporting on possible costs to
				taxpayers of any budget submitted by the President.Sec. 504. Sense of Senate on underutilized facilities of the
				National Aeronautics and Space Administration and their potential
				use.IRecommended levels and amounts101.Recommended levels and
			 amountsThe following
			 budgetary levels are appropriate for each of fiscal years 2013 through
			 2023:(1)Federal revenuesFor purposes of the enforcement of this
			 resolution:(A)The recommended levels of Federal revenues
			 are as follows:Fiscal year 2013:
				$2,038,311,000,000.Fiscal year 2014:
				$2,290,932,000,000.Fiscal year 2015:
				$2,646,592,000,000.Fiscal year 2016:
				$2,833,891,000,000.Fiscal year 2017:
				$2,973,673,000,000.Fiscal year 2018:
				$3,111,061,000,000.Fiscal year 2019:
				$3,245,117,000,000.Fiscal year 2020:
				$3,400,144,000,000.Fiscal year 2021:
				$3,592,212,000,000.Fiscal year 2022:
				$3,800,500,000,000.Fiscal year 2023:
				$3,991,775,000,000.(B)The amounts by which the aggregate levels
			 of Federal revenues should be changed are as follows:Fiscal year 2013: $0,000,000.Fiscal year 2014: $20,000,000,000.Fiscal year 2015: $40,000,000,000.Fiscal year 2016: $55,000,000,000.Fiscal year 2017: $70,000,000,000.Fiscal year 2018: $82,110,000,000.Fiscal year 2019: $95,881,000,000.Fiscal year 2020: $115,534,000,000.Fiscal year 2021: $135,203,000,000.Fiscal year 2022: $149,801,000,000.Fiscal year 2023:
				$159,630,000,000.(2)New budget authorityFor purposes of the enforcement of this
			 resolution, the appropriate levels of total new budget authority are as
			 follows:Fiscal year 2013:
				$3,054,195,000,000.Fiscal year 2014:
				$2,963,749,000,000.Fiscal year 2015:
				$3,046,506,000,000.Fiscal year 2016:
				$3,211,506,000,000.Fiscal year 2017:
				$3,386,445,000,000.Fiscal year 2018:
				$3,568,528,000,000.Fiscal year 2019:
				$3,779,446,000,000.Fiscal year 2020:
				$3,973,331,000,000.Fiscal year 2021:
				$4,136,110,000,000.Fiscal year 2022:
				$4,350,282,000,000.Fiscal year 2023:
				$4,492,138,000,000.(3)Budget
			 outlaysFor purposes of the
			 enforcement of this resolution, the appropriate levels of total budget outlays
			 are as follows:Fiscal year 2013:
				$2,956,295,000,000.Fiscal year 2014:
				$2,997,884,000,000.Fiscal year 2015:
				$3,082,375,000,000.Fiscal year 2016:
				$3,240,376,000,000.Fiscal year 2017:
				$3,382,809,000,000.Fiscal year 2018:
				$3,542,197,000,000.Fiscal year 2019:
				$3,749,797,000,000.Fiscal year 2020:
				$3,926,818,000,000.Fiscal year 2021:
				$4,103,496,000,000.Fiscal year 2022:
				$4,323,224,000,000.Fiscal year 2023:
				$4,451,446,000,000.(4)DeficitsFor purposes of the enforcement of this
			 resolution, the amounts of the deficits are as follows:Fiscal year 2013: $917,984,000,000.Fiscal year 2014: $706,952,000,000.Fiscal year 2015: $435,783,000,000.Fiscal year 2016: $406,486,000,000.Fiscal year 2017: $409,137,000,000.Fiscal year 2018: $431,136,000,000.Fiscal year 2019: $504,680,000,000.Fiscal year 2020: $526,674,000,000.Fiscal year 2021: $511,283,000,000.Fiscal year 2022: $522,724,000,000.Fiscal year 2023:
				$459,672,000,000.(5)Public debtPursuant to section 301(a)(5) of the
			 Congressional Budget Act of 1974, the appropriate levels of the public debt are
			 as follows:Fiscal year 2013:
				$17,113,638,000,000.Fiscal year 2014:
				$18,008,333,000,000.Fiscal year 2015:
				$18,626,857,000,000.Fiscal year 2016:
				$19,222,298,000,000.Fiscal year 2017:
				$19,871,057,000,000.Fiscal year 2018:
				$20,558,744,000,000.Fiscal year 2019:
				$21,312,959,000,000.Fiscal year 2020:
				$22,094,877,000,000.Fiscal year 2021:
				$22,863,179,000,000.Fiscal year 2022:
				$23,634,787,000,000.Fiscal year 2023:
				$24,364,925,000,000.(6)Debt held by the publicThe appropriate levels of debt held by the
			 public are as follows:Fiscal year 2013:
				$12,274,763,000,000.Fiscal year 2014:
				$13,059,985,000,000.Fiscal year 2015:
				$13,588,003,000,000.Fiscal year 2016:
				$14,081,252,000,000.Fiscal year 2017:
				$14,574,683,000,000.Fiscal year 2018:
				$15,081,187,000,000.Fiscal year 2019:
				$15,669,625,000,000.Fiscal year 2020:
				$16,297,499,000,000.Fiscal year 2021:
				$16,929,319,000,000.Fiscal year 2022:
				$17,600,005,000,000.Fiscal year 2023:
				$18,229,414,000,000.102.Social Security(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:Fiscal year 2013: $669,920,000,000.Fiscal year 2014: $731,717,000,000.Fiscal year 2015: $766,392,000,000.Fiscal year 2016: $812,200,000,000.Fiscal year 2017: $861,554,000,000.Fiscal year 2018: $908,130,000,000.Fiscal year 2019: $951,691,000,000.Fiscal year 2020: $994,855,000,000.Fiscal year 2021:
				$1,038,909,000,000.Fiscal year 2022:
				$1,083,586,000,000.Fiscal year 2023:
				$1,129,163,000,000.(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:Fiscal year 2013: $634,822,000,000.Fiscal year 2014: $711,355,000,000.Fiscal year 2015: $756,949,000,000.Fiscal year 2016: $805,969,000,000.Fiscal year 2017: $856,933,000,000.Fiscal year 2018: $907,679,000,000.Fiscal year 2019: $962,040,000,000.Fiscal year 2020:
				$1,022,374,000,000.Fiscal year 2021:
				$1,086,431,000,000.Fiscal year 2022:
				$1,154,554,000,000.Fiscal year 2023:
				$1,227,009,000,000.(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 for administrative expenses are as follows:Fiscal year 2013:(A)New budget authority,
			 $5,643,000,000.(B)Outlays, $5,658,000,000.Fiscal year
			 2014:(A)New budget authority,
			 $5,782,000,000.(B)Outlays, $5,801,000,000.Fiscal year
			 2015:(A)New budget authority,
			 $5,966,000,000.(B)Outlays, $5,941,000,000.Fiscal year
			 2016:(A)New budget authority,
			 $6,174,000,000.(B)Outlays, $6,144,000,000.Fiscal year 2017:(A)New budget authority,
			 $6,390,000,000.(B)Outlays, $6,358,000,000.Fiscal year
			 2018:(A)New budget authority,
			 $6,617,000,000.(B)Outlays, $6,584,000,000.Fiscal year
			 2019:(A)New budget authority,
			 $6,844,000,000.(B)Outlays, $6,810,000,000.Fiscal year
			 2020:(A)New budget authority,
			 $7,070,000,000.(B)Outlays, $7,036,000,000.Fiscal year
			 2021:(A)New budget authority,
			 $7,301,000,000.(B)Outlays, $7,266,000,000.Fiscal year
			 2022:(A)New budget authority,
			 $7,541,000,000.(B)Outlays, $7,505,000,000.Fiscal year
			 2023:(A)New budget authority,
			 $7,789,000,000.(B)Outlays, $7,751,000,000.103.Postal Service discretionary administrative
			 expensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Postal Service for
			 discretionary administrative expenses are as follows:Fiscal year 2013:(A)New budget authority, $255,000,000.(B)Outlays, $255,000,000.Fiscal year
			 2014:(A)New budget authority, $262,000,000.(B)Outlays, $262,000,000.Fiscal year
			 2015:(A)New budget authority, $272,000,000.(B)Outlays, $272,000,000.Fiscal year
			 2016:(A)New budget authority, $284,000,000.(B)Outlays, $283,000,000.Fiscal year
			 2017:(A)New budget authority, $295,000,000.(B)Outlays, $294,000,000.Fiscal year
			 2018:(A)New budget authority, $308,000,000.(B)Outlays, $307,000,000.Fiscal year
			 2019:(A)New budget authority, $319,000,000.(B)Outlays, $318,000,000.Fiscal year
			 2020:(A)New budget authority, $332,000,000.(B)Outlays, $331,000,000.Fiscal year
			 2021:(A)New budget authority, $345,000,000.(B)Outlays, $344,000,000.Fiscal year
			 2022:(A)New budget authority, $357,000,000.(B)Outlays, $356,000,000.Fiscal year
			 2023:(A)New budget authority, $371,000,000.(B)Outlays, $370,000,000.104.Major functional categoriesCongress determines and declares that the
			 appropriate levels of new budget authority and outlays for fiscal years 2013
			 through 2023 for each major functional category are:(1)National Defense (050):Fiscal year 2013:(A)New budget authority,
			 $648,215,000,000.(B)Outlays, $658,250,000,000.Fiscal year 2014:(A)New budget authority,
			 $560,243,000,000.(B)Outlays, $599,643,000,000.Fiscal year 2015:(A)New budget authority,
			 $567,553,000,000.(B)Outlays, $575,701,000,000.Fiscal year 2016:(A)New budget authority,
			 $575,019,000,000.(B)Outlays, $575,203,000,000.Fiscal year 2017:(A)New budget authority,
			 $582,648,000,000.(B)Outlays, $573,557,000,000.Fiscal year 2018:(A)New budget authority,
			 $590,411,000,000.(B)Outlays, $574,884,000,000.Fiscal year 2019:(A)New budget authority,
			 $598,867,000,000.(B)Outlays, $587,226,000,000.Fiscal year 2020:(A)New budget authority,
			 $607,454,000,000.(B)Outlays, $595,192,000,000.Fiscal year 2021:(A)New budget authority,
			 $616,137,000,000.(B)Outlays, $603,369,000,000.Fiscal year 2022:(A)New budget authority,
			 $625,569,000,000.(B)Outlays, $617,186,000,000.Fiscal year 2023:(A)New budget authority,
			 $636,480,000,000.(B)Outlays, $621,603,000,000.(2)International Affairs (150):Fiscal year 2013:(A)New budget authority,
			 $58,425,000,000.(B)Outlays, $48,716,000,000.Fiscal year 2014:(A)New budget authority,
			 $47,883,000,000.(B)Outlays, $47,508,000,000.Fiscal year 2015:(A)New budget authority,
			 $46,367,000,000.(B)Outlays, $46,830,000,000.Fiscal year 2016:(A)New budget authority,
			 $47,521,000,000.(B)Outlays, $46,580,000,000.Fiscal year 2017:(A)New budget authority,
			 $48,666,000,000.(B)Outlays, $46,792,000,000.Fiscal year 2018:(A)New budget authority,
			 $49,831,000,000.(B)Outlays, $47,157,000,000.Fiscal year 2019:(A)New budget authority,
			 $51,004,000,000.(B)Outlays, $47,707,000,000.Fiscal year 2020:(A)New budget authority,
			 $52,194,000,000.(B)Outlays, $48,729,000,000.Fiscal year 2021:(A)New budget authority,
			 $52,898,000,000.(B)Outlays, $49,801,000,000.Fiscal year 2022:(A)New budget authority,
			 $54,417,000,000.(B)Outlays, $51,209,000,000.Fiscal year 2023:(A)New budget authority,
			 $55,664,000,000.(B)Outlays, $52,212,000,000.(3)General Science, Space, and Technology
			 (250):Fiscal year 2013:(A)New budget authority,
			 $29,154,000,000.(B)Outlays, $28,949,000,000.Fiscal year 2014:(A)New budget authority,
			 $29,700,000,000.(B)Outlays, $29,426,000,000.Fiscal year 2015:(A)New budget authority,
			 $30,301,000,000.(B)Outlays, $30,022,000,000.Fiscal year 2016:(A)New budget authority,
			 $31,019,000,000.(B)Outlays, $30,553,000,000.Fiscal year 2017:(A)New budget authority,
			 $31,749,000,000.(B)Outlays, $31,229,000,000.Fiscal year 2018:(A)New budget authority,
			 $32,508,000,000.(B)Outlays, $31,962,000,000.Fiscal year 2019:(A)New budget authority,
			 $33,264,000,000.(B)Outlays, $32,655,000,000.Fiscal year 2020:(A)New budget authority,
			 $34,030,000,000.(B)Outlays, $33,408,000,000.Fiscal year 2021:(A)New budget authority,
			 $34,795,000,000.(B)Outlays, $34,073,000,000.Fiscal year 2022:(A)New budget authority,
			 $35,590,000,000.(B)Outlays, $34,851,000,000.Fiscal year 2023:(A)New budget authority,
			 $36,396,000,000.(B)Outlays, $35,643,000,000.(4)Energy (270):Fiscal year 2013:(A)New budget authority,
			 $6,243,000,000.(B)Outlays, $9,122,000,000.Fiscal year 2014:(A)New budget authority,
			 $4,465,000,000.(B)Outlays, $5,270,000,000.Fiscal year 2015:(A)New budget authority,
			 $4,061,000,000.(B)Outlays, $4,078,000,000.Fiscal year 2016:(A)New budget authority,
			 $4,185,000,000.(B)Outlays, $3,563,000,000.Fiscal year 2017:(A)New budget authority,
			 $4,309,000,000.(B)Outlays, $3,822,000,000.Fiscal year 2018:(A)New budget authority,
			 $4,489,000,000.(B)Outlays, $4,105,000,000.Fiscal year 2019:(A)New budget authority,
			 $4,622,000,000.(B)Outlays, $4,316,000,000.Fiscal year 2020:(A)New budget authority,
			 $4,803,000,000.(B)Outlays, $4,538,000,000.Fiscal year 2021:(A)New budget authority,
			 $4,875,000,000.(B)Outlays, $4,696,000,000.Fiscal year 2022:(A)New budget authority,
			 $5,000,000,000.(B)Outlays, $4,862,000,000.Fiscal year 2023:(A)New budget authority,
			 $5,072,000,000.(B)Outlays, $4,913,000,000.(5)Natural Resources and Environment
			 (300):Fiscal year 2013:(A)New budget authority,
			 $44,150,000,000.(B)Outlays, $41,682,000,000.Fiscal year 2014:(A)New budget authority,
			 $43,019,000,000.(B)Outlays, $43,121,000,000.Fiscal year 2015:(A)New budget authority,
			 $42,872,000,000.(B)Outlays, $43,165,000,000.Fiscal year 2016:(A)New budget authority,
			 $44,055,000,000.(B)Outlays, $44,394,000,000.Fiscal year 2017:(A)New budget authority,
			 $45,500,000,000.(B)Outlays, $45,681,000,000.Fiscal year 2018:(A)New budget authority,
			 $47,245,000,000.(B)Outlays, $47,014,000,000.Fiscal year 2019:(A)New budget authority,
			 $48,036,000,000.(B)Outlays, $48,112,000,000.Fiscal year 2020:(A)New budget authority,
			 $49,596,000,000.(B)Outlays, $49,435,000,000.Fiscal year 2021:(A)New budget authority,
			 $50,174,000,000.(B)Outlays, $50,074,000,000.Fiscal year 2022:(A)New budget authority,
			 $51,331,000,000.(B)Outlays, $50,862,000,000.Fiscal year 2023:(A)New budget authority,
			 $52,759,000,000.(B)Outlays, $51,703,000,000.(6)Agriculture (350):Fiscal year 2013:(A)New budget authority,
			 $22,373,000,000.(B)Outlays, $28,777,000,000.Fiscal year 2014:(A)New budget authority,
			 $22,550,000,000.(B)Outlays, $21,136,000,000.Fiscal year 2015:(A)New budget authority,
			 $20,180,000,000.(B)Outlays, $19,909,000,000.Fiscal year 2016:(A)New budget authority,
			 $19,717,000,000.(B)Outlays, $19,283,000,000.Fiscal year 2017:(A)New budget authority,
			 $19,780,000,000.(B)Outlays, $19,289,000,000.Fiscal year 2018:(A)New budget authority,
			 $19,613,000,000.(B)Outlays, $19,087,000,000.Fiscal year 2019:(A)New budget authority,
			 $19,908,000,000.(B)Outlays, $19,301,000,000.Fiscal year 2020:(A)New budget authority,
			 $20,379,000,000.(B)Outlays, $19,878,000,000.Fiscal year 2021:(A)New budget authority,
			 $20,588,000,000.(B)Outlays, $20,116,000,000.Fiscal year 2022:(A)New budget authority,
			 $21,105,000,000.(B)Outlays, $20,626,000,000.Fiscal year 2023:(A)New budget authority,
			 $21,421,000,000.(B)Outlays, $20,959,000,000.(7)Commerce and Housing Credit (370):Fiscal year 2013:(A)New budget authority,
			 $−30,498,000,000.(B)Outlays, $−24,504,000,000.Fiscal year 2014:(A)New budget authority,
			 $16,201,000,000.(B)Outlays, $4,408,000,000.Fiscal year 2015:(A)New budget authority,
			 $10,733,000,000.(B)Outlays, $−2,394,000,000.Fiscal year 2016:(A)New budget authority,
			 $11,112,000,000.(B)Outlays, $−4,110,000,000.Fiscal year 2017:(A)New budget authority,
			 $11,827,000,000.(B)Outlays, $−5,624,000,000.Fiscal year 2018:(A)New budget authority,
			 $14,224,000,000.(B)Outlays, $−3,938,000,000.Fiscal year 2019:(A)New budget authority,
			 $16,885,000,000.(B)Outlays, $−6,483,000,000.Fiscal year 2020:(A)New budget authority,
			 $16,984,000,000.(B)Outlays, $−6,238,000,000.Fiscal year 2021:(A)New budget authority,
			 $17,099,000,000.(B)Outlays, $−981,000,000.Fiscal year 2022:(A)New budget authority,
			 $17,226,000,000.(B)Outlays, $−2,004,000,000.Fiscal year 2023:(A)New budget authority,
			 $17,334,000,000.(B)Outlays, $−3,032,000,000.(8)Transportation (400):Fiscal year 2013:(A)New budget authority,
			 $100,501,000,000.(B)Outlays, $93,656,000,000.Fiscal year 2014:(A)New budget authority,
			 $88,556,000,000.(B)Outlays, $94,621,000,000.Fiscal year 2015:(A)New budget authority,
			 $88,419,000,000.(B)Outlays, $95,092,000,000.Fiscal year 2016:(A)New budget authority,
			 $89,319,000,000.(B)Outlays, $95,855,000,000.Fiscal year 2017:(A)New budget authority,
			 $90,186,000,000.(B)Outlays, $96,577,000,000.Fiscal year 2018:(A)New budget authority,
			 $91,115,000,000.(B)Outlays, $96,478,000,000.Fiscal year 2019:(A)New budget authority,
			 $91,977,000,000.(B)Outlays, $97,757,000,000.Fiscal year 2020:(A)New budget authority,
			 $93,143,000,000.(B)Outlays, $99,308,000,000.Fiscal year 2021:(A)New budget authority,
			 $94,330,000,000.(B)Outlays, $101,593,000,000.Fiscal year 2022:(A)New budget authority,
			 $95,586,000,000.(B)Outlays, $103,395,000,000.Fiscal year 2023:(A)New budget authority,
			 $96,864,000,000.(B)Outlays, $105,364,000,000.(9)Community and Regional Development
			 (450):Fiscal year 2013:(A)New budget authority,
			 $51,911,000,000.(B)Outlays, $38,409,000,000.Fiscal year 2014:(A)New budget authority,
			 $24,995,500,000.(B)Outlays, $29,779,500,000.Fiscal year 2015:(A)New budget authority,
			 $25,362,000,000.(B)Outlays, $31,033,000,000.Fiscal year 2016:(A)New budget authority,
			 $25,808,000,000.(B)Outlays, $29,233,000,000.Fiscal year 2017:(A)New budget authority,
			 $26,360,000,000.(B)Outlays, $29,216,000,000.Fiscal year 2018:(A)New budget authority,
			 $26,442,000,000.(B)Outlays, $27,660,000,000.Fiscal year 2019:(A)New budget authority,
			 $26,610,000,000.(B)Outlays, $26,831,000,000.Fiscal year 2020:(A)New budget authority,
			 $27,212,000,000.(B)Outlays, $26,873,000,000.Fiscal year 2021:(A)New budget authority,
			 $27,828,000,000.(B)Outlays, $27,154,000,000.Fiscal year 2022:(A)New budget authority,
			 $28,461,000,000.(B)Outlays, $27,487,000,000.Fiscal year 2023:(A)New budget authority,
			 $29,098,000,000.(B)Outlays, $27,953,000,000.(10)Education, Training, Employment, and Social
			 Services (500):Fiscal year 2013:(A)New budget authority,
			 $77,536,000,000.(B)Outlays, $82,279,000,000.Fiscal year 2014:(A)New budget authority,
			 $78,349,000,000.(B)Outlays, $86,546,000,000.Fiscal year 2015:(A)New budget authority,
			 $89,537,000,000.(B)Outlays, $96,269,000,000.Fiscal year 2016:(A)New budget authority,
			 $106,927,000,000.(B)Outlays, $98,922,000,000.Fiscal year 2017:(A)New budget authority,
			 $117,961,000,000.(B)Outlays, $111,494,000,000.Fiscal year 2018:(A)New budget authority,
			 $123,744,000,000.(B)Outlays, $122,679,000,000.Fiscal year 2019:(A)New budget authority,
			 $119,139,000,000.(B)Outlays, $117,997,000,000.Fiscal year 2020:(A)New budget authority,
			 $120,411,000,000.(B)Outlays, $119,806,000,000.Fiscal year 2021:(A)New budget authority,
			 $122,546,000,000.(B)Outlays, $121,459,000,000.Fiscal year 2022:(A)New budget authority,
			 $124,565,000,000.(B)Outlays, $123,422,000,000.Fiscal year 2023:(A)New budget authority,
			 $126,825,000,000.(B)Outlays, $125,845,000,000.(11)Health (550):Fiscal year 2013:(A)New budget authority,
			 $365,206,000,000.(B)Outlays, $361,960,000,000.Fiscal year 2014:(A)New budget authority,
			 $420,326,000,000.(B)Outlays, $415,573,000,000.Fiscal year 2015:(A)New budget authority,
			 $500,356,000,000.(B)Outlays, $493,639,000,000.Fiscal year 2016:(A)New budget authority,
			 $554,680,000,000.(B)Outlays, $560,173,000,000.Fiscal year 2017:(A)New budget authority,
			 $611,908,000,000.(B)Outlays, $614,248,000,000.Fiscal year 2018:(A)New budget authority,
			 $648,773,000,000.(B)Outlays, $648,945,000,000.Fiscal year 2019:(A)New budget authority,
			 $685,879,000,000.(B)Outlays, $684,985,000,000.Fiscal year 2020:(A)New budget authority,
			 $732,529,000,000.(B)Outlays, $721,193,000,000.Fiscal year 2021:(A)New budget authority,
			 $764,934,000,000.(B)Outlays, $763,469,000,000.Fiscal year 2022:(A)New budget authority,
			 $808,026,000,000.(B)Outlays, $806,172,000,000.Fiscal year 2023:(A)New budget authority,
			 $852,829,000,000.(B)Outlays, $851,028,000,000.(12)Medicare (570):Fiscal year 2013:(A)New budget authority,
			 $511,692,000,000.(B)Outlays, $511,240,000,000.Fiscal year 2014:(A)New budget authority,
			 $535,596,000,000.(B)Outlays, $535,067,000,000.Fiscal year 2015:(A)New budget authority,
			 $540,503,000,000.(B)Outlays, $540,205,000,000.Fiscal year 2016:(A)New budget authority,
			 $586,873,000,000.(B)Outlays, $586,662,000,000.Fiscal year 2017:(A)New budget authority,
			 $602,495,000,000.(B)Outlays, $602,085,000,000.Fiscal year 2018:(A)New budget authority,
			 $626,619,000,000.(B)Outlays, $626,319,000,000.Fiscal year 2019:(A)New budget authority,
			 $687,071,000,000.(B)Outlays, $686,851,000,000.Fiscal year 2020:(A)New budget authority,
			 $734,468,000,000.(B)Outlays, $734,051,000,000.Fiscal year 2021:(A)New budget authority,
			 $782,452,000,000.(B)Outlays, $782,386,000,000.Fiscal year 2022:(A)New budget authority,
			 $855,410,000,000.(B)Outlays, $855,061,000,000.Fiscal year 2023:(A)New budget authority,
			 $883,491,000,000.(B)Outlays, $883,062,000,000.(13)Income Security (600):Fiscal year 2013:(A)New budget authority,
			 $544,094,000,000.(B)Outlays, $542,998,000,000.Fiscal year 2014:(A)New budget authority,
			 $530,103,000,000.(B)Outlays, $526,954,000,000.Fiscal year 2015:(A)New budget authority,
			 $528,197,000,000.(B)Outlays, $524,043,000,000.Fiscal year 2016:(A)New budget authority,
			 $537,117,000,000.(B)Outlays, $536,196,000,000.Fiscal year 2017:(A)New budget authority,
			 $536,006,000,000.(B)Outlays, $531,153,000,000.Fiscal year 2018:(A)New budget authority,
			 $538,914,000,000.(B)Outlays, $529,716,000,000.Fiscal year 2019:(A)New budget authority,
			 $565,188,000,000.(B)Outlays, $560,677,000,000.Fiscal year 2020:(A)New budget authority,
			 $578,159,000,000.(B)Outlays, $573,775,000,000.Fiscal year 2021:(A)New budget authority,
			 $592,348,000,000.(B)Outlays, $587,965,000,000.Fiscal year 2022:(A)New budget authority,
			 $611,644,000,000.(B)Outlays, $612,070,000,000.Fiscal year 2023:(A)New budget authority,
			 $619,422,000,000.(B)Outlays, $614,921,000,000.(14)Social Security (650):Fiscal year 2013:(A)New budget authority,
			 $52,803,000,000.(B)Outlays, $52,883,000,000.Fiscal year 2014:(A)New budget authority,
			 $27,506,000,000.(B)Outlays, $27,616,000,000.Fiscal year 2015:(A)New budget authority,
			 $30,233,000,000.(B)Outlays, $30,308,000,000.Fiscal year 2016:(A)New budget authority,
			 $33,369,000,000.(B)Outlays, $33,407,000,000.Fiscal year 2017:(A)New budget authority,
			 $36,691,000,000.(B)Outlays, $36,691,000,000.Fiscal year 2018:(A)New budget authority,
			 $40,005,000,000.(B)Outlays, $40,005,000,000.Fiscal year 2019:(A)New budget authority,
			 $43,421,000,000.(B)Outlays, $43,421,000,000.Fiscal year 2020:(A)New budget authority,
			 $46,954,000,000.(B)Outlays, $46,954,000,000.Fiscal year 2021:(A)New budget authority,
			 $50,474,000,000.(B)Outlays, $50,474,000,000.Fiscal year 2022:(A)New budget authority,
			 $54,235,000,000.(B)Outlays, $54,235,000,000.Fiscal year 2023:(A)New budget authority,
			 $58,441,000,000.(B)Outlays, $58,441,000,000.(15)Veterans Benefits and Services
			 (700):Fiscal year 2013:(A)New budget authority,
			 $140,646,000,000.(B)Outlays, $138,860,000,000.Fiscal year 2014:(A)New budget authority,
			 $145,488,000,000.(B)Outlays, $145,254,000,000.Fiscal year 2015:(A)New budget authority,
			 $150,218,000,000.(B)Outlays, $149,672,000,000.Fiscal year 2016:(A)New budget authority,
			 $162,493,000,000.(B)Outlays, $161,876,000,000.Fiscal year 2017:(A)New budget authority,
			 $161,405,000,000.(B)Outlays, $160,549,000,000.Fiscal year 2018:(A)New budget authority,
			 $159,902,000,000.(B)Outlays, $159,031,000,000.Fiscal year 2019:(A)New budget authority,
			 $171,529,000,000.(B)Outlays, $170,622,000,000.Fiscal year 2020:(A)New budget authority,
			 $176,188,000,000.(B)Outlays, $175,286,000,000.Fiscal year 2021:(A)New budget authority,
			 $180,118,000,000.(B)Outlays, $179,169,000,000.Fiscal year 2022:(A)New budget authority,
			 $191,846,000,000.(B)Outlays, $190,875,000,000.Fiscal year 2023:(A)New budget authority,
			 $188,517,000,000.(B)Outlays, $187,433,000,000.(16)Administration of Justice (750):Fiscal year 2013:(A)New budget authority,
			 $53,094,000,000.(B)Outlays, $57,120,000,000.Fiscal year 2014:(A)New budget authority,
			 $66,526,000,000.(B)Outlays, $55,445,000,000.Fiscal year 2015:(A)New budget authority,
			 $56,476,000,000.(B)Outlays, $57,912,000,000.Fiscal year 2016:(A)New budget authority,
			 $59,937,000,000.(B)Outlays, $62,665,000,000.Fiscal year 2017:(A)New budget authority,
			 $59,940,000,000.(B)Outlays, $65,090,000,000.Fiscal year 2018:(A)New budget authority,
			 $61,751,000,000.(B)Outlays, $63,405,000,000.Fiscal year 2019:(A)New budget authority,
			 $63,708,000,000.(B)Outlays, $63,959,000,000.Fiscal year 2020:(A)New budget authority,
			 $65,672,000,000.(B)Outlays, $65,153,000,000.Fiscal year 2021:(A)New budget authority,
			 $67,840,000,000.(B)Outlays, $67,246,000,000.Fiscal year 2022:(A)New budget authority,
			 $70,695,000,000.(B)Outlays, $70,066,000,000.Fiscal year 2023:(A)New budget authority,
			 $76,218,000,000.(B)Outlays, $75,564,000,000.(17)General Government (800):Fiscal year 2013:(A)New budget authority,
			 $24,000,000,000.(B)Outlays, $27,263,000,000.Fiscal year 2014:(A)New budget authority,
			 $23,616,000,000.(B)Outlays, $24,527,000,000.Fiscal year 2015:(A)New budget authority,
			 $24,258,000,000.(B)Outlays, $24,540,000,000.Fiscal year 2016:(A)New budget authority,
			 $24,995,000,000.(B)Outlays, $24,616,000,000.Fiscal year 2017:(A)New budget authority,
			 $25,640,000,000.(B)Outlays, $25,247,000,000.Fiscal year 2018:(A)New budget authority,
			 $26,497,000,000.(B)Outlays, $26,039,000,000.Fiscal year 2019:(A)New budget authority,
			 $27,377,000,000.(B)Outlays, $26,724,000,000.Fiscal year 2020:(A)New budget authority,
			 $28,210,000,000.(B)Outlays, $27,520,000,000.Fiscal year 2021:(A)New budget authority,
			 $29,089,000,000.(B)Outlays, $28,437,000,000.Fiscal year 2022:(A)New budget authority,
			 $29,996,000,000.(B)Outlays, $29,353,000,000.Fiscal year 2023:(A)New budget authority,
			 $30,900,000,000.(B)Outlays, $30,304,000,000.(18)Net Interest (900):Fiscal year 2013:(A)New budget authority,
			 $331,271,000,000.(B)Outlays, $331,271,000,000.Fiscal year 2014:(A)New budget authority,
			 $342,703,000,000.(B)Outlays, $342,703,000,000.Fiscal year 2015:(A)New budget authority,
			 $370,274,000,000.(B)Outlays, $370,274,000,000.Fiscal year 2016:(A)New budget authority,
			 $419,485,000,000.(B)Outlays, $419,485,000,000.Fiscal year 2017:(A)New budget authority,
			 $506,103,000,000.(B)Outlays, $506,103,000,000.Fiscal year 2018:(A)New budget authority,
			 $608,623,000,000.(B)Outlays, $608,623,000,000.Fiscal year 2019:(A)New budget authority,
			 $683,623,000,000.(B)Outlays, $683,623,000,000.Fiscal year 2020:(A)New budget authority,
			 $752,067,000,000.(B)Outlays, $752,067,000,000.Fiscal year 2021:(A)New budget authority,
			 $806,870,000,000.(B)Outlays, $806,870,000,000.Fiscal year 2022:(A)New budget authority,
			 $859,077,000,000.(B)Outlays, $859,077,000,000.Fiscal year 2023:(A)New budget authority,
			 $905,971,000,000.(B)Outlays, $905,971,000,000.(19)Allowances (920):Fiscal year 2013:(A)New budget authority,
			 $99,868,000,000.(B)Outlays, $3,853,000,000.Fiscal year 2014:(A)New budget authority,
			 $31,869,500,000.(B)Outlays, $39,233,500,000.Fiscal year 2015:(A)New budget authority,
			 $1,469,000,000.(B)Outlays, $32,941,000,000.Fiscal year 2016:(A)New budget authority,
			 $−35,734,000,000.(B)Outlays, $2,211,000,000.Fiscal year 2017:(A)New budget authority,
			 $−42,592,000,000.(B)Outlays, $−20,253,000,000.Fiscal year 2018:(A)New budget authority,
			 $−51,675,000,000.(B)Outlays, $−36,471,000,000.Fiscal year 2019:(A)New budget authority,
			 $−61,088,000,000.(B)Outlays, $−48,910,000,000.Fiscal year 2020:(A)New budget authority,
			 $−68,207,000,000.(B)Outlays, $−61,194,000,000.Fiscal year 2021:(A)New budget authority,
			 $−76,108,000,000.(B)Outlays, $−70,697,000,000.Fiscal year 2022:(A)New budget authority,
			 $−84,378,000,000.(B)Outlays, $−80,463,000,000.Fiscal year 2023:(A)New budget authority,
			 $−92,680,000,000.(B)Outlays, $−89,556,000,000.(20)Undistributed Offsetting Receipts
			 (950):Fiscal year 2013:(A)New budget authority,
			 $−76,489,000,000.(B)Outlays, $−76,489,000,000.Fiscal year 2014:(A)New budget authority,
			 $−75,946,000,000.(B)Outlays, $−75,946,000,000.Fiscal year 2015:(A)New budget authority,
			 $−80,864,000,000.(B)Outlays, $−80,864,000,000.Fiscal year 2016:(A)New budget authority,
			 $−86,391,000,000.(B)Outlays, $−86,391,000,000.Fiscal year 2017:(A)New budget authority,
			 $−90,137,000,000.(B)Outlays, $−90,137,000,000.Fiscal year 2018:(A)New budget authority,
			 $−90,503,000,000.(B)Outlays, $−90,503,000,000.Fiscal year 2019:(A)New budget authority,
			 $−97,574,000,000.(B)Outlays, $−97,574,000,000.Fiscal year 2020:(A)New budget authority,
			 $−98,916,000,000.(B)Outlays, $−98,916,000,000.Fiscal year 2021:(A)New budget authority,
			 $−103,177,000,000.(B)Outlays, $−103,177,000,000.Fiscal year 2022:(A)New budget authority,
			 $−105,117,000,000.(B)Outlays, $−105,117,000,000.Fiscal year 2023:(A)New budget authority,
			 $−108,885,000,000.(B)Outlays, $−108,885,000,000.IIReconciliation201.Reconciliation in the SenateNot later than October 1, 2013, the
			 Committee on Finance of the Senate shall report changes in laws, bills, or
			 resolutions within its jurisdiction to increase the total level of revenues by
			 $975,000,000,000 for the period of fiscal years 2013 through 2023.IIIReserve funds301.Deficit-neutral reserve fund to replace
			 sequestrationThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels and limits in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports that amend section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) or section 901(e) of the
			 American Taxpayer Relief Act of 2012 (Public Law 112–240) to repeal or revise
			 the enforcement procedures established under those sections, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over the period of the total of fiscal years
			 2013 through 2023. For purposes of determining deficit-neutrality under this
			 section, the Chairman may include the estimated effects of any amendment or
			 amendments to the discretionary spending limits in section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(c)).302.Deficit-neutral reserve funds to promote
			 employment and job growth(a)Employment and job growthThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 employment and job growth, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.(b)Small business assistanceThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 provide assistance to small businesses, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.(c)Unemployment reliefThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 provide assistance to the unemployed, or improve the unemployment compensation
			 program, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.(d)Trade and International
			 AgreementsThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports related to trade, including Trade Adjustment Assistance
			 programs, trade enforcement, (including requiring timely and time-limited
			 investigations into the evasion of antidumping and countervailing duties), or
			 international agreements for economic assistance, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.303.Deficit-neutral reserve funds to assist
			 working families and children(a)Income
			 SupportThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports related to the Social Services Block Grant (SSBG), the Temporary
			 Assistance for Needy Families (TANF) program, child support enforcement
			 programs, or other assistance to working families, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.(b)Housing AssistanceThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 housing assistance, which may include working family rental assistance, or
			 assistance provided through the Housing Trust Fund, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.(c)Child WelfareThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 child welfare programs, which may include the Federal foster care payment
			 system, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.304.Deficit-neutral reserve funds for early
			 childhood education(a)Pre-KindergartenThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 a pre-kindergarten program or programs to serve low-income children, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.(b)Child careThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 child care assistance for working families, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.(c)Home visitingThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 a home visiting program or programs serving low-income mothers-to-be and
			 low-income families, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.305.Deficit-neutral reserve fund for tax
			 reliefThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that provide tax relief, including extensions of expiring tax relief or
			 refundable tax relief, relief that supports innovation by United States
			 enterprises, relief for low and middle income families or relief that expands
			 the ability of startup companies to benefit from the credit for research and
			 experimentation expenses, by the amounts provided in such legislation for those
			 purposes, provided that the provisions in such legislation would not increase
			 the deficit over either the period of the total of fiscal years 2013 through
			 2018 or the period of the total of fiscal years 2013 through 2023.306.Reserve fund for tax reformThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 reform the Internal Revenue Code of 1986 to ensure a sustainable revenue base
			 that leads to a fairer, more progressive, and more efficient tax system than
			 currently exists, and to a more competitive business environment for United
			 States enterprises, by the amounts provided in such legislation for those
			 purposes, provided that the provisions in such legislation would not increase
			 the deficit over either the period of the total of fiscal years 2013 through
			 2018 or the period of the total of fiscal years 2013 through 2023.307.Deficit-neutral reserve fund to invest in
			 clean energy and preserve the environmentThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related
			 to—(1)the reduction of our Nation’s dependence on
			 imported energy and the investment of receipts from domestic energy
			 production;(2)energy conservation and renewable energy
			 development, or new or existing approaches to clean energy financing;(3)the Low-Income Home Energy Assistance
			 Program;(4)low-income
			 weatherization and energy efficiency retrofit programs;(5)Federal programs for land and water
			 conservation and acquisition;(6)greenhouse gas emissions levels;(7)the preservation, restoration, or
			 protection of the Nation’s public lands, oceans, coastal areas, or aquatic
			 ecosystems;(8)agreements between the United States and
			 jurisdictions of the former Trust Territory;(9)wildland fire management activities;(10)the restructure of the nuclear waste
			 program; or(11)to provide
			 assistance for fishery disasters declared by the Secretary of Commerce during
			 2012;by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.308.Deficit-neutral reserve fund for
			 investments in America's infrastructureThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 provide for Federal investment in the infrastructure of the United States,
			 which may include projects for transportation, housing, energy, water,
			 telecommunications, including promoting investments in broadband infrastructure
			 to expedite deployment of broadband to rural areas, or financing through tax
			 credit bonds, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.309.Deficit-neutral reserve fund for America's
			 servicemembers and veteransThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related
			 to—(1)eligibility for both military retired pay
			 and veterans’ disability compensation (concurrent receipt);(2)the reduction or elimination of the offset
			 between Survivor Benefit Plan annuities and Veterans’ Dependency and Indemnity
			 Compensation;(3)the improvement of disability benefits or
			 the process of evaluating and adjudicating benefit claims for members of the
			 Armed Forces or veterans;(4)the infrastructure needs of the Department
			 of Veterans Affairs, including constructing or leasing space, to include leases
			 of major medical facilities, and maintenance of Department facilities;(5)supporting the transition of servicemembers
			 to the civilian workforce, including by expanding or improving education, job
			 training, and workforce development benefits, or other programs for
			 servicemembers or veterans, which may include streamlining the process
			 associated with Federal and State credentialing requirements; or(6)supporting
			 additional efforts to increase access to health care for veterans in rural
			 areas through telehealth and other programs that reduce the need for such
			 veterans to travel long distances to a medical facility of the Department of
			 Veterans Affairs;by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.310.Deficit-neutral reserve fund for higher
			 educationThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that make higher education more accessible and affordable, which may
			 include legislation to increase college enrollment and completion rates for
			 low-income students, standardize financial aid award letters, or promote
			 college savings, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.311.Deficit-neutral reserve funds for health
			 care(a)Physician reimbursementThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 increase payments made under, or permanently reform or replace, the Medicare
			 Sustainable Growth Rate (SGR) formula, by the amounts provided in such
			 legislation for those purposes, provided that the provisions in such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.(b)Extension of expiring health care
			 policiesThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that extend expiring Medicare, Medicaid, or other health provisions, by
			 the amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.(c)Health care improvementThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 promote improvements to health care delivery systems, which may include changes
			 that increase care quality, encourage efficiency, focus on chronic illness, or
			 improve care coordination, improve overall population health, promote health
			 equity or reduce health disparities, and that improve the fiscal sustainability
			 of health care spending over the long term, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.(d)Therapy capsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 protect access to outpatient therapy services (including physical therapy,
			 occupational therapy, and speech-language pathology services) through measures
			 such as repealing or increasing the current outpatient therapy caps, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.(e)Drug safetyThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports relating
			 to drug safety, which may include legislation that permits the safe importation
			 of prescription drugs approved by the Food and Drug Administration from a
			 specified list of countries, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.312.Deficit-neutral reserve fund for
			 investments in our Nation’s counties and schoolsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that make
			 changes to or provide for the reauthorization of the Secure Rural Schools and
			 Community Self Determination Act of 2000 (Public Law 106–393) or make changes
			 to chapter 69 of title 31, United States Code (commonly known as the
			 Payments in Lieu of Taxes Act of 1976), or both, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.313.Deficit-neutral reserve fund for a farm
			 billThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that provide for the reauthorization of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) or prior Acts,
			 authorize similar or related programs, provide for revenue changes, or any
			 combination of the purposes under this section, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.314.Deficit-neutral reserve fund for
			 investments in water infrastructure and resourcesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 relate to water infrastructure programs or make changes to the collection and
			 expenditure of the Harbor Maintenance Tax (subchapter A of chapter 36 of the
			 Internal Revenue Code of 1986), by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.315.Deficit-neutral reserve fund for pension
			 reformThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports to strengthen and reform the pension system, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.316.Deficit-neutral reserve fund for housing
			 finance reformThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that promote appropriate access to mortgage credit for
			 individuals and families or examine the role of government in the secondary
			 mortgage market, which may include legislation to restructure
			 government-sponsored enterprises, or provide for mortgage refinance
			 opportunities, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.317.Deficit-neutral reserve fund for national
			 securityThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that support Department of Defense auditability and acquisition reform
			 efforts, which may include legislation that limits the use of incremental
			 funding, or that promotes affordability or appropriate contract choice, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.318.Deficit-neutral reserve fund for overseas
			 contingency operationsThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports related to the support of Overseas
			 Contingency Operations, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.319.Deficit-neutral reserve fund for terrorism
			 risk insuranceThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that make changes to or provide for the reauthorization of
			 the Terrorism Risk Insurance Act (Public Law 107–297; 116 Stat. 2322), by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.320.Deficit-neutral reserve fund for postal
			 reformThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports to strengthen and reform the United States Postal Service, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.321.Deficit-reduction reserve fund for
			 Government reform and efficiencyThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings through the use of performance data or scientifically rigorous
			 evaluation methodologies for the elimination, consolidation, or reform of
			 Federal programs, agencies, offices, and initiatives, or the sale of Federal
			 property, or the reduction of duplicative Federal financial literacy programs,
			 or the reduction of duplicative Federal housing assistance programs or the
			 reduction of duplicative Federal grant programs within the Department of
			 Justice, or the reduction of duplicative Federal unmanned aircraft programs, or
			 the reduction of duplicative Federal science, technology, engineering, and
			 mathematics programs or the reduction of duplicative Federal economic
			 development programs or the reduction of duplicative Federal support for
			 entrepreneurs programs, or the reduction of duplicative preparedness grants by
			 the Federal Emergency Management Agency or the reduction of duplicative Federal
			 green building programs, or the reduction of duplicative Federal diesel
			 emissions programs, or the reduction of duplicative early learning child care
			 programs, or the reduction of duplicative domestic food assistance programs, or
			 the reduction of duplicative teacher quality programs, or the reduction of
			 duplicative food safety programs, or the reduction of duplicative Defense
			 language and cultural training programs, or the reduction of duplicative
			 nuclear nonproliferation programs, or reduce improper payments, and reduce the
			 deficit over either the period of the total of fiscal years 2013 through 2018
			 or the period of the total of fiscal years 2013 through 2023. The Chairman may
			 also make adjustments to the Senate’s pay-as-you-go ledger over 6 and 11 years
			 to ensure that the deficit reduction achieved is used for deficit reduction
			 only. The adjustments authorized under this section shall be of the amount of
			 deficit reduction achieved.322.Deficit-neutral reserve fund to improve
			 Federal benefit processingThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports related to business process changes at the
			 Office of Personnel Management, which may include processing times for Federal
			 employee benefits or other efficiencies or operational changes, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.323.Deficit-neutral reserve fund for
			 legislation to improve voter registration and the voting experience in Federal
			 electionsThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports related to the improvement of voter registration and the
			 voting experience in Federal elections, which may include funding measures or
			 other measures addressing voter registration or election reform, by the amounts
			 provided by that legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.324.Deficit-reduction reserve fund to promote
			 corporate tax fairnessThe
			 Chairman of the Committee on the Budget of the Senate may reduce the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports related to corporate income taxes, which may
			 include measures addressing loopholes used by large profitable corporations
			 that pay no Federal income tax and use such savings to reduce the deficit. The
			 Chairman may also make adjustment to the Senate's pay-as-you-go ledger over 6
			 and 11 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.325.Deficit-neutral reserve fund for improving
			 Federal forest managementThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports relating to the management of Federal forest
			 lands, which may include—(1)the increase of timber production within
			 sustainable levels;(2)the protection of communities from
			 wildfires, or the enhancement of forest resilience to insects or disease;
			 or(3)the improvement, protection, or restoration
			 of watersheds and forest ecosystems;by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.326.Deficit-neutral reserve fund for financial
			 transparencyThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports to increase the transparency of financial and performance
			 information for Federal agencies, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2013 through 2018
			 or the period of the total of fiscal years 2013 through 2023.327.Deficit-neutral reserve fund to promote
			 manufacturing in the United StatesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 investment in the manufacturing sector of the United States, which may include
			 educational or research and development initiatives, public-private
			 partnerships, or other programs, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2013 through 2018
			 or the period of the total of fiscal years 2013 through 2023.328.Deficit-reduction reserve fund for report
			 elimination or modificationThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 achieve savings through the elimination, modification, or the reduction in
			 frequency of congressionally mandated reports from Federal agencies, and reduce
			 the deficit over either the period of the total of fiscal years 2013 through
			 2018 or the period of the total of fiscal years 2013 through 2023. The Chairman
			 may also make adjustments to the Senate's pay-as-you-go ledger over 6 and 11
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.329.Deficit-neutral reserve fund for the
			 minimum wageThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels and limits in
			 this resolution for one or more bills, joint resolutions, amendments, motions,
			 or conference reports related to income inequality, which may include an
			 increase in the minimum wage, by the amounts provided in such legislation for
			 that purpose, provided that such legislation would not increase the deficit
			 over either the period of the total fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.330.Deficit-neutral reserve fund to improve
			 health outcomes and lower costs for children in Medicaid(a)Protecting medicaid for America's
			 childrenThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that preserve Medicaid's role in protecting children's health care, by
			 the amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.(b)Medically complex childrenThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 improve the health outcomes and lowers costs for medically complex children in
			 Medicaid, which may include creating or expanding integrated delivery models or
			 improving care coordination, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.(c)Oral health
			 care for children with Medicaid coverageThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that improve the oral health outcomes for children covered by Medicaid,
			 including legislation that may allow for risk-based disease prevention and
			 comprehensive, coordinated chronic disease treatment approaches, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.331.Deficit-neutral reserve fund to improve
			 Federal workforce development, job training, and reemployment
			 programsThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that would ensure effective administration, reduce inefficient overlap,
			 improve access, and enhance outcomes of Federal workforce development, youth
			 and adult job training, and reemployment programs, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.332.Deficit-neutral
			 reserve fund for repeal of medical device taxThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, amendments between the House and the Senate, motions,
			 or conference reports related to innovation, high quality manufacturing jobs,
			 and economic growth, including the repeal of the 2.3 percent excise tax on
			 medical device manufacturers, by the amounts provided in such legislation for
			 that purpose, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.333.Deficit-neutral
			 reserve fund prohibiting Medicare vouchersThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 access for Medicare beneficiaries, which may include legislation that provides
			 beneficiary protections from voucher payments, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.334.Deficit-neutral
			 reserve fund for equal pay for equal workThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports related to efforts to ensure equal pay policies and
			 practices, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.335.Deficit-neutral
			 reserve fund relating to women's health careThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 women’s access to health care, which may include the protection of basic
			 primary and preventative health care, family planning and birth control, or
			 employer-provided contraceptive coverage for women’s health care, by the
			 amounts provided in such legislation for these purposes, provided that such
			 legislation does not increase the deficit or revenues over either the period of
			 the total of fiscal years 2013 through 2018 or the period of the total of
			 fiscal years 2013 through 2023.336.Deficit-neutral
			 reserve fund to require State-wide budget neutrality in the calculation of the
			 Medicare hospital wage index floorThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that would
			 adjust Medicare outlays, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.337.Deficit-neutral
			 reserve fund for the promotion of investment and job growth in United States
			 manufacturing, oil and gas production, and refining sectorsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, motions, or conference reports that may
			 result in strong growth in manufacturing, oil and gas production, and refining
			 sectors of the economy through the approval and construction of the Keystone XL
			 Pipeline without raising new revenue, by the amounts provided in the
			 legislation for those purposes, provided that the legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.338.Deficit-neutral reserve fund to allow
			 States to enforce State and local use tax lawsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of any committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 allowing States to enforce State and local use taxes already owed under State
			 law on remote sales by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023 and provided that such
			 legislation may include requirements that States recognize the value of small
			 businesses to the United States economy by exempting the remote sales of
			 business inputs from sales and use taxes.339.Deficit-neutral
			 reserve fund relating to the definition of full-time employeeThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 employer penalties in the Patient Protection and Affordable Care Act, which may
			 include restoring a sensible definition of full-time employee,
			 provided that such legislation does not increase the deficit or revenues over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.340.Deficit-neutral
			 reserve fund relating to the labeling of genetically engineered
			 fishThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 1 or more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to the labeling of genetically
			 engineered fish, without raising new revenue, by the amounts provided in the
			 legislation for those purposes, provided that the legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.341.Deficit-neutral
			 reserve fund for the families of America's servicemembers and
			 veteransThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports relating to support for the families of members of the Armed Forces and
			 veterans, including—(1)expanding
			 educational opportunities;(2)providing
			 increased access to job training and placement services;(3)tracking and
			 reporting on suicides of family members of members of the Armed Forces;(4)ensuring access
			 to high-quality and affordable healthcare; or(5)improving
			 military housing;by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.342.Deficit-neutral
			 reserve fund relating to establishing a biennial budget and appropriations
			 processThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports relating to establishing a biennial budget and appropriations process,
			 by the amounts provided in such legislation for those purposes, provided that
			 such legislation would not increase the deficit over either the period of the
			 total of fiscal years 2013 through 2018 or the period of the total of fiscal
			 years 2013 through 2023.343.Deficit-neutral
			 reserve fund relating to the repeal or reduction of the estate
			 taxThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between the
			 Houses, motions, or conference reports relating to the repeal or reduction of
			 the estate tax, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.344.Deficit-neutral
			 reserve fund for disabled veterans and their survivorsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 related to protecting the benefits of disabled veterans and their survivors,
			 which may not include a chained CPI, by the amounts provided in that
			 legislation for that purpose, provided that such legislation would not increase
			 the deficit over either the period of the total fiscal years 2013 through 2018
			 or the period of the total of fiscal years 2013 through 2023.345.Deficit
			 reduction fund for no budget, no OMB payThe Chairman of the Senate Committee on the
			 Budget shall reduce allocations, pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, equal to amounts withheld pursuant to one or
			 more bills, joint resolutions, amendments, amendments between houses, motions,
			 or conference reports related to the federal budget process, which may include
			 prohibiting paying the salaries of either the Director of the Office of
			 Management and Budget (OMB), the OMB Deputy Director, or the OMB Deputy
			 Director for Management, or all three officials, for the period of time after
			 which the President fails to submit a budget, pursuant to section 1105 of title
			 31, United States Code, and until the day the President submits a budget to
			 Congress.346.Deficit-neutral
			 reserve fund relating hardrock mining reformThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports relating to Federal land management, which may include
			 provisions relating to budget deficit reduction, establishment of a reclamation
			 fund, imposition of a locatable mineral royalty, revenue sharing with States,
			 and improvements to the permitting process, by the amounts provided in the
			 legislation for those purposes, provided that the legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.347.Deficit-neutral
			 reserve fund to end “too big to fail” subsidies or funding advantage for wall
			 street mega-banks (over $500,000,000,000 in total assets)The Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels in this resolution for one or more bills, joint
			 resolutions, amendments, amendments between houses, motions, or conference
			 reports related to any subsidies or funding advantage relative to other
			 competitors received by bank holding companies with over $500,000,000,000 in
			 total assets, which may include elimination of any subsidies or funding
			 advantage relative to other competitors resulting from the perception of
			 Federal assistance to prevent receivership, or any subsidies or funding
			 advantage relative to other competitors resulting from the perception of
			 Federal assistance to facilitate exit from receivership, or to realign market
			 incentives to protect the taxpayer, except in the case of Federal assistance
			 provided in response to a natural disaster, without raising new revenue, by the
			 amounts provided in such legislation for that purpose, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2014 through 2018 or the period of the total of fiscal years
			 2014 through 2023.348.Deficit-neutral
			 reserve fund relating to authorizing children eligible for health care under
			 laws administered by Secretary of Veterans Affairs to retain such eligibility
			 until age 26The Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, amendments
			 between the Houses, motions, or conference reports relating to authorizing
			 children who are eligible to receive health care furnished under laws
			 administered by the Secretary of Veterans Affairs to retain such eligibility
			 until age 26, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.349.Deficit-neutral
			 reserve fund for State and local law enforcementThe Chairman of the Senate Committee on the
			 Budget may revise the allocations, aggregates, and other levels in this
			 resolution by the amounts provided by a bill, joint resolution, amendment,
			 motion, or conference report to support State and local law enforcement, which
			 may include investing in State formula grants, to aid State and local law
			 enforcement and criminal justice systems in implementing innovative,
			 evidence-based approaches to crime prevention and control, including strategies
			 such as specialty courts, multi-jurisdictional task forces, technology
			 improvement, and information sharing systems, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.350.Deficit-neutral
			 reserve fund to establish a national network for manufacturing
			 innovationThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports that relate to accelerating the development and deployment of advanced
			 manufacturing technologies, advancing competitiveness, improving the speed and
			 infrastructure with which small- and medium-sized enterprises and supply chains
			 commercialize new processes and technologies, and informing industry-driven
			 education and training, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.351.Deficit-neutral
			 reserve fund relating to ensure that any carbon emissions standards must be
			 cost effective, based on the best available science, and benefit low-income and
			 middle class familiesThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 motions, or conference reports relating to carbon emission standards, that any
			 such standards must be cost effective, based on best available science and
			 benefit low-income and middle class families, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.352.Deficit-neutral
			 reserve fund to address the eligibility criteria for certain unlawful immigrant
			 individuals with respect to certain health insurance plansThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports related to limiting undocumented immigrants from
			 qualifying for federally subsidized health insurance coverage, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.353.Deficit-neutral
			 reserve fund to ensure no financial institution is above the law regardless of
			 sizeThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between the
			 Houses, motions, or conference reports relating to criminal liability of a
			 financial institution operating in the United States, which may include
			 measures to address the criminal prosecution of a large financial institution
			 operating in the United States or executives of a large financial institution
			 operating in the United States, including for wrongdoing relating to money
			 laundering or violation of sanctions laws, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.354.Deficit-neutral
			 reserve fund relating to helping homeowners and small businesses mitigate
			 against flood lossThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 amendments between the Houses, motions, or conference reports relating to
			 providing better coordination among flood mitigation programs to meet the unmet
			 mitigation needs of homeowners and small businesses, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.355.Deficit-neutral
			 reserve fund to restore family health care flexibility by repealing the health
			 savings account and flexible spending account restrictions in the health care
			 lawThe Chairman of the Senate
			 Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, amendments between houses,
			 motions, or conference reports that restore families' health care flexibility,
			 which may include repealing tax increases on tax-advantaged accounts in the
			 Patient Protection and Affordable Care Act (Public Law 111–148; Stat. 119),
			 without raising revenue, by the amounts provided in such legislation for that
			 purpose, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2014 through 2018 or the period
			 of the total of fiscal years 2014 through 2023.356.Deficit-neutral
			 reserve fund for BARDA and the BioShield Special Reserve FundThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that may
			 provide for full funding for the Biomedical Advanced Research and Development
			 Authority under section 319L of the Public Health Serve Act (42 U.S.C. 247d–7e)
			 and the Special Reserve Fund under Section 319–F2 of the Public Health Service
			 Act (42 U.S.C. 247d–6b) without raising new revenue by the amounts provided in
			 such authorizing legislation for those purposes, provided that such legislation
			 does not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.357.Deficit-reduction
			 reserve fund for postal reformThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 the United States Postal Service, which may include measures addressing the
			 nonprofit postal discount for State and national political committees, and use
			 such savings to reduce the deficit. The Chairman may also make adjustments to
			 the Senate's pay-as-you-go ledger over 6 and 11 years to ensure that the
			 deficit reduction achieved is used for deficit reduction only. The adjustments
			 authorized under this section shall be of the amount of deficit reduction
			 achieved.358.Deficit-neutral
			 reserve fund to broaden the effects of the sequester, including allowing
			 Members of Congress to donate a portion of their salaries to charity or to the
			 Department of the Treasury during sequestrationThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that are
			 related to broadening the impact of the sequester, which may include allowing
			 Members of Congress to donate 20 percent of their salaries to charity or to the
			 Department of the Treasury if the enforcement procedures established under
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 and section 901(e) of the American Taxpayer Relief Act of 2012 go into, or
			 remain in effect, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.359.Deficit-neutral
			 reserve fund to ensure the Bureau of Land Management collaborates with western
			 states to prevent the listing of the sage-grouseThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports that would improve the management of public land and
			 natural resources, by the amounts provided in the legislation for those
			 purposes, provided that the legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.360.Deficit-Reduction
			 Reserve Fund for Eminent Domain Abuse PreventionThe Chairman of the Senate Committee on the
			 Budget shall reduce allocations, pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, equal to amounts withheld pursuant to one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports related to federal economic development
			 assistance, which may include amendments to the eligibility of a State or local
			 government to receive benefits, including restricting benefits when eminent
			 domain has been used to take private property and transfer it to another
			 private use, and reduce the deficit over either the period of the total of
			 fiscal years 2013 through 2018 or the period of the total of fiscal years 2013
			 through 2023. The Chairman may also make adjustments to the Senate’s
			 pay-as-you-go ledger over 6 and 11 years to ensure that the deficit reduction
			 achieved is used for deficit reduction only. The adjustments authorized under
			 this section shall be of the amount of deficit reduction achieved.361.Deficit-neutral
			 reserve fund for export promotionThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 relate to promoting exports, which may include providing the President with
			 trade promotion authority, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.362.Deficit-neutral
			 reserve fund for the prohibition on funding of the Medium Extended Air Defense
			 SystemThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between Houses,
			 motions, or conference reports relating to prohibiting use of funds for defense
			 programs not authorized by law, which may include the Medium Extended Air
			 Defense System (MEADS), without raising new revenue, by the amounts provided in
			 such legislation for that purpose, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.363.Deficit-neutral
			 reserve fund to increase the capacity of agencies to ensure effective contract
			 management and contract oversightThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that would
			 increase the capacity of Federal agencies to ensure effective contract
			 management and contract oversight, including efforts such as additional
			 personnel and training for Inspectors General at each agency, new reporting
			 requirements for agencies to track their responses to and actions taken in
			 response to Inspector General recommendations, urging the President to appoint
			 permanent Inspectors General at agencies where there is currently a vacancy,
			 and any other effort to ensure accountability from contractors and increase the
			 capacity of Inspectors General to rout out waste, fraud, and abuse in all
			 government contracting efforts, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2013 through 2018 or the
			 period of the total of fiscal years 2013 through 2023.364.Deficit-neutral
			 reserve fund for investments in air traffic control servicesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports relating to Federal investment in civil air traffic
			 control services, which may include air traffic management at airport towers
			 across the United States or at facilities of the Federal Aviation
			 Administration, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.365.Deficit-neutral
			 reserve fund to address prescription drug abuse in the United
			 StatesThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports related to addressing prescription drug abuse, by the amounts provided
			 in such legislation for those purposes, provided that such legislation would
			 not increase the deficit over either the period of the total of fiscal years
			 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.366.Deficit-neutral
			 reserve fund to support rural schools and districtsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 the establishment of the Office of Rural Education Policy within the Department
			 of Education, which could include a clearinghouse for information related to
			 the challenges of rural schools and districts or providing technical assistance
			 within the Department of Education on rules and regulations that impact rural
			 schools and districts, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2013 through 2018
			 or the period of the total of fiscal years 2013 through 2023.367.Deficit-neutral
			 reserve fund to strengthen enforcement of free trade agreement provisions
			 relating to textile and apparel articlesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 relate to strengthening the enforcement of provisions of free trade agreements
			 that relate to textile and apparel articles, which may include increased
			 training with respect to, and monitoring and verification of, textile and
			 apparel articles, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.368.Deficit-neutral
			 reserve fund to assist low-income seniorsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports relating to the Older Americans Act of 1965, which may
			 include congregate and home-delivered meals programs, or other assistance to
			 low-income seniors, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.369.Reserve fund
			 to end offshore tax abuses by large corporationsThe Chairman of the Senate Committee on the
			 Budget may revise the allocations of a committee or committees, aggregates, and
			 other appropriate levels and limits in this resolution for one or more bills,
			 joint resolutions, amendments, amendments between the Houses, motions, or
			 conference reports related to corporate income taxes, which may include
			 measures to end offshore tax abuses used by large corporations, or measures
			 providing for comprehensive tax reform that ensures a revenue structure that is
			 more efficient, leads to a more competitive business environment, and may
			 result in additional rate or deficit reductions, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.370.Deficit-neutral
			 reserve fund to ensure that domestic energy sources can meet emissions
			 rulesThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 1 or more bills, joint resolutions, amendments, motions, or conference reports
			 that are related to the research, development, and demonstration necessary for
			 domestically abundant energy sources and current energy technologies to comply
			 with present and future greenhouse gas emissions rules while still remaining
			 economically competitive, by the amounts provided in the legislation for those
			 purposes, provided that the legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.371.Deficit-neutral
			 reserve fund relating to increasing funding for the inland waterways
			 systemThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between the
			 Houses, motions, or conference reports relating to funding the inland waterways
			 system, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either the
			 period of the total of fiscal years 2013 through 2018 or the period of the
			 total of fiscal years 2013 through 2023.372.Deficit-neutral
			 reserve fund for achieving full auditability of the financial statements of the
			 Department of Defense by 2017The Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between Houses, motions, or
			 conference reports relating to achieving full auditability of the financial
			 statements Department of Defense by 2017, without raising new revenue, by the
			 amounts provided in such legislation for that purpose, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.373.Deficit-neutral
			 reserve fund relating to sanctions with respect to IranThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports relating to Iran, which may include efforts to clarify
			 that the clearance and settlement of euro-denominated transactions through
			 European Union financial institutions may not result in the evasion of or
			 otherwise undermine the impact of sanctions imposed with respect to Iran by the
			 United States and the European Union (including provisions designed to strictly
			 limit the access of the Government of Iran to its foreign exchange reserves and
			 the facilitation of transactions on behalf of sanctioned entities), by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.374.Deficit-neutral
			 reserve fund to prevent restrictions to public access to fishing downstream of
			 dams owned by the Corps of EngineersThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, motions, or conference reports relating
			 to prohibiting the Corps of Engineers from restricting public access to waters
			 downstream of a Corps of Engineers dam, without raising new revenue, by the
			 amounts provided in the legislation for those purposes, provided that the
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.375.Deficit-neutral
			 reserve fund to address the disproportionate regulatory burdens on community
			 banksThe Chairman of the
			 Senate Committee on the Budget may revise the allocations of a committee or
			 committees, aggregates, and other appropriate levels in this resolution for one
			 or more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to alleviating disproportionate
			 regulatory burdens on community banks, by the amounts provided in such
			 legislation for that purpose, provided that such legislation would not increase
			 the deficit over either the period of the total of fiscal years 2013 through
			 2018 or the period of the total of fiscal years 2013 through 2023.376.Deficit-neutral
			 reserve fund to authorize provision of per diem payments for provision of
			 services to dependents of homeless veterans under laws administered by
			 Secretary of Veterans AffairsThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, amendments between both Houses, motions,
			 or conference reports related to care, services, or benefits for homeless
			 veterans, which may include providing per diem payments for the furnishing of
			 care for dependents of homeless veterans, without raising new revenue, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.377.Deficit-neutral
			 reserve fund to support programs related to the nuclear missions of the
			 Department of Defense and the National Nuclear Security
			 AdministrationThe Chairman of
			 the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that support programs related to the nuclear missions of the
			 Department of Defense and the National Nuclear Security Administration, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2013 through 2018 or the period of the total of fiscal years
			 2013 through 2023.378.Deficit-neutral
			 reserve fund to phase-in any changes to individual or corporate tax
			 systemsThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports relating to the phase-in of any changes to the individual or corporate
			 tax systems, including any changes to individual or corporate income tax
			 exclusions, exemptions, deductions, or credits, by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years 2013
			 through 2018 or the period of the total of fiscal years 2013 through
			 2023.379.Deficit-neutral
			 reserve fund relating to increases in aid for tribal education
			 programsThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, amendments between the
			 Houses, motions, or conference reports relating to increases in aid for tribal
			 education programs, including the Tribally Controlled Postsecondary Career and
			 Technical Institutions Program administered by the Department of Education, by
			 the amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the total
			 of fiscal years 2014 through 2018 or the period of the total of fiscal years
			 2014 through 2023.380.Deficit-neutral
			 reserve fund to expedite exports from the United StatesThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, motions, or conference reports related to
			 promoting the export of goods, including manufactured goods, from the United
			 States through reform of environmental laws, which may include the regulation
			 of greenhouse gas emissions produced outside the United States by goods
			 exported from the United States, without raising new revenue, by the amounts
			 provided in the legislation for those purposes, provided that the legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.381.Deficit-neutral
			 reserve fund relating to supporting the reauthorization of the payments in lieu
			 of taxes program at levels roughly equivalent to property tax revenues lost due
			 to the presence of Federal landThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for 1 or more
			 bills, joint resolutions, amendments, amendments between the Houses, motions,
			 or conference reports relating to that make changes to or provide for the
			 reauthorization of the Payment in Lieu of Taxes program at levels roughly
			 equivalent to lost tax revenues due to the presence of Federal land without
			 raising new revenue, by the amounts provided in the legislation for those
			 purposes, provided that the legislation would not increase the deficit over
			 either the period of the total of fiscal years 2013 through 2018 or the period
			 of the total of fiscal years 2013 through 2023.382.Deficit-neutral
			 reserve fund to ensure that the United States will not negotiate or support
			 treaties that violate Americans' Second Amendment rights under the Constitution
			 of the United StatesThe
			 Chairman of the Committee on the Budget of the Senate may revise the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels in this resolution for one or more bills, joint resolutions, amendments,
			 amendments between the Houses, motions, or conference reports relating to the
			 implementation of treaties, including upholding the constitutional rights of
			 citizens of the United States when treaties are negotiated, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.383.Deficit-neutral
			 reserve fund to increase funding for Federal investments in biomedical
			 researchThe Chairman of the
			 Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this resolution for
			 one or more bills, joint resolutions, amendments, motions, or conference
			 reports related to Federal investments in biomedical research, by the amounts
			 provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of fiscal
			 years 2013 through 2018 or the period of the total of fiscal years 2013 through
			 2023.384.Deficit-neutral
			 reserve fund to uphold Second Amendment rights and prevent the United States
			 from entering into the United Nations Arms Trade TreatyThe Chairman of the Committee on the Budget
			 of the Senate may revise the allocations of a committee or committees,
			 aggregates, and other appropriate levels in this resolution for one or more
			 bills, joint resolutions, amendments, motions, or conference reports that
			 relate to upholding Second Amendment rights, which shall include preventing the
			 United States from entering into the United Nations Arms Trade Treaty, by the
			 amounts provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit or revenues over either the period
			 of the total of fiscal years 2013 through 2018 or the period of the total of
			 fiscal years 2013 through 2023.IV Budget processABudget Enforcement401.Discretionary spending limits for fiscal
			 years 2013 and 2014, program integrity initiatives, and other
			 adjustments(a)Senate point of order(1)In generalExcept as otherwise provided in this
			 resolution, it shall not be in order in the Senate to consider any bill or
			 joint resolution (or amendment, motion, or conference report on that bill or
			 joint resolution) that would cause the discretionary spending limits in this
			 section to be exceeded.(2)Supermajority waiver and appeals(A)WaiverThis subsection may be waived or suspended
			 in the Senate only by the affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.(B)AppealsAppeals in the Senate from the decisions of
			 the Chair relating to any provision of this subsection shall be limited to 1
			 hour, to be equally divided between, and controlled by, the appellant and the
			 manager of the bill or joint resolution. An affirmative vote of three-fifths of
			 the Members of the Senate, duly chosen and sworn, shall be required to sustain
			 an appeal of the ruling of the Chair on a point of order raised under this
			 subsection.(b)Senate discretionary spending
			 limitsIn the Senate and as
			 used in this section, the term discretionary spending limit
			 means—(1)for fiscal year 2013—(A)for the security category, $684,000,000,000
			 in budget authority; and(B)for the nonsecurity category,
			 $359,000,000,000 in budget authority; and(2)for fiscal year 2014—(A)for the revised security category,
			 $497,352,000,000 in budget authority; and(B)for the revised nonsecurity category,
			 $469,023,000,000 in budget authority;as adjusted
			 in conformance with the adjustment procedures in this resolution.(c)Adjustments in the Senate(1)In generalAfter a bill or joint resolution relating
			 to any matter described in paragraph (2) or (3) is placed on the calendar, or
			 upon the offering of an amendment or motion thereto, or the laying down of an
			 amendment between the Houses or a conference report thereon—(A)the Chairman of the Committee on the Budget
			 of the Senate may adjust the discretionary spending limits, budgetary
			 aggregates, and allocations pursuant to section 302(a) of the Congressional
			 Budget Act of 1974, by the amount of new budget authority in that measure for
			 that purpose and the outlays flowing therefrom; and(B)following any adjustment under subparagraph
			 (A), the Committee on Appropriations of the Senate may report appropriately
			 revised suballocations pursuant to section 302(b) of the Congressional Budget
			 Act of 1974 to carry out this subsection.(2)Matters describedMatters referred to in paragraph (1) are as
			 follows:(A)Emergency requirementsMeasures making appropriations in a fiscal
			 year for emergency requirements (and so designated pursuant to section
			 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of
			 1985).(B)Disability reviews and
			 redeterminationsMeasures
			 making appropriations in a fiscal year for continuing disability reviews and
			 redeterminations (consistent with section 251(b)(2)(B) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985).(C)Health care fraud and abuseMeasures making appropriations in a fiscal
			 year for health care fraud and abuse control (consistent with section
			 251(b)(2)(C) of the Balanced Budget and Emergency Deficit Control Act of
			 1985).(D)Disaster reliefMeasures making appropriations for disaster
			 relief (and so designated pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985).(3)Adjustments for overseas contingency
			 operations(A)AdjustmentsThe Chairman of the Committee on the Budget
			 of the Senate may adjust the discretionary spending limits, allocations to the
			 Committee on Appropriations of the Senate, and aggregates for one or
			 more—(i)bills reported by the Committee on
			 Appropriations of the Senate or passed by the House of Representatives;(ii)joint resolutions or amendments reported by
			 the Committee on Appropriations of the Senate;(iii)amendments between the Houses received from
			 the House of Representatives or Senate amendments offered by the authority of
			 the Committee on Appropriations of the Senate; or(iv)conference reports;making
			 appropriations for overseas contingency operations by the amounts provided in
			 such legislation for those purposes (and so designated pursuant to section
			 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of
			 1985), up to the amounts specified in subparagraph (B).(B)Amounts specifiedThe amounts specified are—(i)for fiscal year 2013, $99,670,000,000 in
			 budget authority (and outlays flowing therefrom); and(ii)for fiscal year 2014, $50,000,000,000 in
			 budget authority (and outlays flowing therefrom).(d)DefinitionsIn this section—(1)the term nonsecurity category
			 means all discretionary appropriations not included in the security
			 category;(2)the term revised nonsecurity
			 category means all discretionary appropriations other than in budget
			 function 050;(3)the term revised security
			 category means discretionary appropriations in budget function 050;
			 and(4)the term security category
			 means discretionary appropriations associated with agency budgets for the
			 Department of Defense, the Department of Homeland Security, the Department of
			 Veterans Affairs, the National Nuclear Security Administration, the
			 intelligence community management account (95–0401–0–1–054), and all budget
			 accounts in budget function 150 (international affairs).402.Point of order against advance
			 appropriations(a)In general(1)Point
			 of orderExcept as provided
			 in subsection (b), it shall not be in order in the Senate to consider any bill,
			 joint resolution, motion, amendment, amendment between the Houses, or
			 conference report that would provide an advance appropriation.(2)DefinitionIn this section, the term advance
			 appropriation means any new budget authority provided in a bill or joint
			 resolution making appropriations for fiscal year 2014 that first becomes
			 available for any fiscal year after 2014 or any new budget authority provided
			 in a bill or joint resolution making appropriations for fiscal year 2015 that
			 first becomes available for any fiscal year after 2015.(b)ExceptionsAdvance appropriations may be
			 provided—(1)for fiscal years 2015 and 2016 for
			 programs, projects, activities, or accounts identified in the joint explanatory
			 statement of managers accompanying this resolution under the heading
			 Accounts Identified for Advance Appropriations in an aggregate
			 amount not to exceed $28,852,000,000 in new budget authority in each
			 year;(2)for the Corporation for Public
			 Broadcasting; and(3)for the Department of Veterans Affairs for
			 the Medical Services, Medical Support and Compliance, and Medical Facilities
			 accounts of the Veterans Health Administration.(c)Supermajority waiver and appeal(1)WaiverIn the Senate, subsection (a) may be waived
			 or suspended only by an affirmative vote of three-fifths of the Members, duly
			 chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the
			 Members of the Senate, duly chosen and sworn, shall be required to sustain an
			 appeal of the ruling of the Chair on a point of order raised under subsection
			 (a).(d)Form of point of orderA point of order under subsection (a) may
			 be raised by a Senator as provided in section 313(e) of the Congressional
			 Budget Act of 1974.(e)Conference reportsWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report shall be stricken, and the Senate shall proceed to consider the question
			 of whether the Senate shall recede from its amendment and concur with a further
			 amendment, or concur in the House amendment with a further amendment, as the
			 case may be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken. Any
			 such motion in the Senate shall be debatable. In any case in which such point
			 of order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.(f)InapplicabilityIn the Senate, section 402 of S. Con. Res.
			 13 (111th Congress) shall no longer apply.403.Adjustments for sequestration or
			 sequestration replacement(a)Adjustments under current lawIf the enforcement procedures established
			 under section 251A of the Balanced Budget and Emergency Deficit Control Act of
			 1985 and section 901(e) of the American Taxpayer Relief Act of 2012 go into, or
			 remain in effect, the Chairman of the Committee on the Budget of the Senate may
			 adjust the allocation called for in section 302(a) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 633(a)) to the appropriate committee or committees of the
			 Senate, and may adjust all other budgetary aggregates, allocations, levels, and
			 limits contained in this resolution, as necessary, consistent with such
			 enforcement.(b)Adjustments if amendedIf a measure becomes law that amends the
			 discretionary spending limits established under section 251(c) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985, the adjustments to
			 discretionary spending limits under section 251(b) of that Act, or the
			 enforcement procedures established under section 251A of that Act or section
			 901(e) of the American Taxpayer Relief Act of 2012, the Chairman of the
			 Committee on the Budget of the Senate may adjust the allocation called for in
			 section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the
			 appropriate committee or committees of the Senate, and may adjust all other
			 budgetary aggregates, allocations, levels, and limits contained in this
			 resolution, as necessary, consistent with such measure.404.Senate point of order against provisions of
			 appropriations legislation that constitute changes in mandatory programs
			 affecting the Crime Victims Fund(a)In generalIn the Senate, it shall not be in order to
			 consider any appropriations legislation, including any amendment thereto,
			 motion in relation thereto, or conference report thereon, that includes any
			 provision or provisions affecting the Crime Victims Fund (as established by
			 section 1402 of Public Law 98–473 (42 U.S.C. 10601)) which constitutes a change
			 in a mandatory program that would have been estimated as affecting direct
			 spending or receipts under section 252 of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (as in effect prior to September 30, 2002) were
			 they included in legislation other than appropriations legislation. A point of
			 order pursuant to this section shall be raised against such provision or
			 provisions as described in subsections (d) and (e).(b)DeterminationThe determination of whether a provision is
			 subject to a point of order pursuant to this section shall be made by the
			 Committee on the Budget of the Senate.(c)Supermajority waiver and
			 appealThis section may be
			 waived or suspended in the Senate only by an affirmative vote of three-fifths
			 of the Members, duly chosen and sworn. An affirmative vote of three-fifths of
			 the Members of the Senate, duly chosen and sworn, shall be required to sustain
			 an appeal of the ruling of the Chair on a point of order raised under this
			 section.(d)General point of orderIt shall be in order for a Senator to raise
			 a single point of order that several provisions of a bill, resolution,
			 amendment, motion, or conference report violate this section. The Presiding
			 Officer may sustain the point of order as to some or all of the provisions
			 against which the Senator raised the point of order. If the Presiding Officer
			 so sustains the point of order as to some of the provisions (including
			 provisions of an amendment, motion, or conference report) against which the
			 Senator raised the point of order, then only those provisions (including
			 provision of an amendment, motion, or conference report) against which the
			 Presiding Officer sustains the point of order shall be deemed stricken pursuant
			 to this section. Before the Presiding Officer rules on such a point of order,
			 any Senator may move to waive such a point of order as it applies to some or
			 all of the provisions against which the point of order was raised. Such a
			 motion to waive is amendable in accordance with rules and precedents of the
			 Senate. After the Presiding Officer rules on such a point of order, any Senator
			 may appeal the ruling of the Presiding Officer on such a point of order as it
			 applies to some or all of the provisions on which the Presiding Officer
			 ruled.(e)Form of the point of orderWhen the Senate is considering a conference
			 report on, or an amendment between the Houses in relation to, a bill, upon a
			 point of order being made by any Senator pursuant to this section, and such
			 point of order being sustained, such material contained in such conference
			 report or amendment shall be deemed stricken, and the Senate shall proceed to
			 consider the question of whether the Senate shall recede from its amendment and
			 concur with a further amendment, or concur in the House amendment with a
			 further amendment, as the case may be, which further amendment shall consist of
			 only that portion of the conference report or House amendment, as the case may
			 be, not so stricken. Any such motion shall be debatable. In any case in which
			 such point of order is sustained against a conference report (or Senate
			 amendment derived from such conference report by operation of this subsection),
			 no further amendment shall be in order.405.Supermajority
			 enforcementSection 425(a)(1)
			 and (2) of the Congressional Budget Act of 1974 shall be subject to the waiver
			 and appeal requirements of subsections (c)(2) and (d)(3) of section 904 of the
			 Congressional Budget Act of 1974.406.Prohibiting
			 the use of guarantee fees as an offset(a)PurposeThe
			 purpose of this section is to ensure that increases in guarantee fees charged
			 by Fannie Mae and Freddie Mac shall not be used to offset provisions that
			 increase the deficit.(b)Budgetary
			 ruleIn the Senate, for purposes of determining budgetary impacts
			 to evaluate points of order under this resolution and the Congressional Budget
			 Act of 1974, this resolution, any previous resolution, and any subsequent
			 budget resolution, provisions contained in any bill, resolution, amendment,
			 motion, or conference report that increases any guarantee fees of Fannie Mae
			 and Freddie Mac shall not be scored with respect to the level of budget
			 authority, outlays, or revenues contained in such legislation.BOther provisions411.Oversight of Government
			 performanceIn the Senate, all
			 committees are directed to review programs and tax expenditures within their
			 jurisdiction to identify waste, fraud, abuse, or duplication, and increase the
			 use of performance data to inform committee work. Committees are also directed
			 to review the matters for congressional consideration identified on the
			 Government Accountability Office’s High Risk list and the annual report to
			 reduce program duplication. Based on these oversight efforts and performance
			 reviews of programs within their jurisdiction, committees are directed to
			 include recommendations for improved governmental performance in their annual
			 views and estimates reports required under section 301(d) of the Congressional
			 Budget Act of 1974 to the Committees on the Budget.412.Budgetary treatment of certain
			 discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budget Act of 1974 to the Committees on
			 Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.413.Application and effect of changes in
			 allocations and aggregates(a)ApplicationAny adjustments of allocations and
			 aggregates made pursuant to this resolution shall—(1)apply while that measure is under
			 consideration;(2)take effect upon the enactment of that
			 measure; and(3)be published in the Congressional Record as
			 soon as practicable.(b)Effect of Changed Allocations and
			 AggregatesRevised
			 allocations and aggregates resulting from these adjustments shall be considered
			 for the purposes of the Congressional Budget Act of 1974 as allocations and
			 aggregates contained in this resolution.(c)Budget Committee
			 DeterminationsFor purposes
			 of this resolution the levels of new budget authority, outlays, direct
			 spending, new entitlement authority, revenues, deficits, and surpluses for a
			 fiscal year or period of fiscal years shall be determined on the basis of
			 estimates made by the Committee on the Budget of the Senate.414.Adjustments to reflect changes in concepts
			 and definitionsUpon the
			 enactment of a bill or joint resolution providing for a change in concepts or
			 definitions, the Chairman of the Committee on the Budget of the Senate may make
			 adjustments to the levels and allocations in this resolution in accordance with
			 section 251(b) of the Balanced Budget and Emergency Deficit Control Act of
			 1985.415.Exercise of rulemaking powersCongress adopts the provisions of this
			 title—(1)as an exercise of the rulemaking power of
			 the Senate, and as such they shall be considered as part of the rules of the
			 Senate and such rules shall supersede other rules only to the extent that they
			 are inconsistent with such other rules; and(2)with full recognition of the constitutional
			 right of the Senate to change those rules at any time, in the same manner, and
			 to the same extent as is the case of any other rule of the Senate.416.Congressional
			 budget office estimates(a)Request for
			 supplemental estimatesIn the case of any legislative provision
			 to which this section applies, the Congressional Budget Office, with the
			 assistance of the Joint Committee on Taxation, shall prepare, to the extent
			 practicable, as a supplement to the cost estimate for legislation affecting
			 revenues, an estimate of the revenue changes in connection with such provision
			 that incorporates the macroeconomic effects of the policy being analyzed. Any
			 macroeconomic impact statement under the preceding sentence shall be
			 accompanied by a written statement fully disclosing the economic, technical,
			 and behavioral assumptions that were made in producing—(1)such estimate;
			 and(2)the conventional
			 estimate in connection with such provision.(b)Legislative
			 provisions to which this section appliesThis section shall apply
			 to any legislative provision—(1)which proposes a
			 change or changes to law that the Congressional Budget Office determines,
			 pursuant to a conventional fiscal estimate, has a revenue impact in excess of
			 $5,000,000,000 in any fiscal year; or(2)with respect to
			 which the chair or ranking member of the Committee on the Budget of either the
			 Senate or the House of Representatives has requested an estimate described in
			 subsection (a).VOther matters501.To require transparent reporting on the
			 ongoing costs to taxpayers of ObamacareWhen the Congressional Budget Office
			 releases its annual Update to the Budget and Economic Outlook, the
			 Congressional Budget Office shall report changes in direct spending and revenue
			 associated with the Patient Protection and Affordable Care Act (Public Law
			 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public
			 Law 111–152), including the net impact on deficit, both with on-budget and
			 off-budget effects. The information shall be similar to that provided in Table
			 2 of the Congressional Budget Office's March 20, 2010 estimate of the budgetary
			 effects of the Health Care and Education Reconciliation Act of 2010 and the
			 Patient Protection and Affordable Care Act (PPACA), as passed by the
			 Senate.502.To require fuller reporting on possible
			 costs to taxpayers of ObamacareWhen the Congressional Budget Office
			 releases its annual update to the Budget and Economic Outlook, the
			 Congressional Budget Office shall provide an analysis of the budgetary effects
			 of 30 percent, 50 percent, and 100 percent of Americans losing employer
			 sponsored health insurance and accessing coverage through Federal or State
			 exchanges.503.To require
			 fuller reporting on possible costs to taxpayers of any budget submitted by the
			 PresidentWhen the
			 Congressional Budget Office submits its report to Congress relating to a budget
			 submitted by the President for a fiscal year under section 1105 of title 31,
			 United States Code, such report shall contain—(1)an estimate of the pro rata cost for
			 taxpayers who will file individual income tax returns for taxable years ending
			 during such fiscal year of any deficit that would result from the budget;
			 and(2)an analysis of the budgetary effects
			 described in paragraph (1).504.Sense of
			 Senate on underutilized facilities of the National Aeronautics and Space
			 Administration and their potential use(a)FindingsThe
			 Senate finds the following:(1)The National
			 Aeronautics and Space Administration (NASA) is the ninth largest real property
			 holder of the Federal Government, with more than 124,000 acres and more than
			 4,900 buildings and other structures with a replacement value of more than
			 $30,000,000,000.(2)The annual
			 operation and maintenance costs of the National Aeronautics and Space
			 Administration have increased steadily, and, as of 2012, the Administration has
			 more than $2,300,000,000 in annual deferred maintenance costs.(3)According to
			 Office of Inspector General (OIG) of the National Aeronautics and Space
			 Administration, the Administration continues to retain real property that is
			 underutilized, does not have identified future mission uses, or is duplicative
			 of other assets in its real property inventory.(4)The Office of
			 Inspector General, the Government Accountability Office (GAO), and Congress
			 have identified the aging and duplicative infrastructure of the National
			 Aeronautics and Space Administration as a high priority and longstanding
			 management challenge.(5)In the NASA
			 Authorization Act of 2010, Congress directed the National Aeronautics and Space
			 Administration to examine its real property assets and downsize to fit current
			 and future missions and expected funding levels, paying particular attention to
			 identifying and removing unneeded or duplicative infrastructure.(6)The Office of
			 Inspector General found at least 33 facilities, including wind tunnels, test
			 stands, airfields, and launch infrastructure, that were underutilized or for
			 which National Aeronautics and Space Administration managers could not identify
			 a future mission use and that the need for these facilities have declined in
			 recent years as a result of changes in the mission focus of the Administration,
			 the condition and obsolescence of some facilities, and the advent of
			 alternative testing methods.(7)The Office of
			 Inspector General found that the National Aeronautics and Space Administration
			 has taken steps to minimize the costs of continuing to maintain some of these
			 facilities by placing them in an inactive state or leasing them to other
			 parties.(8)The National
			 Aeronautics and Space Administration has a series of initiatives underway that,
			 in the judgment of the Office of Inspector General, are positive steps
			 towards rightsizing its real property footprint, and the
			 Office of Inspector General has concluded that it is imperative that
			 NASA move forward aggressively with its infrastructure reduction
			 efforts.(9)Existing and
			 emerging United States commercial launch and exploration capabilities are
			 providing cargo transportation to the International Space Station and offer the
			 potential for providing crew support, access to the International Space
			 Station, and missions to low Earth orbit while the National Aeronautics and
			 Space Administration focuses its efforts on heavy-lift capabilities and deep
			 space missions.(10)National
			 Aeronautics and Space Administration facilities and property that are
			 underutilized, duplicative, or no longer needed for Administration requirements
			 could be utilized by commercial users and State and local entities, resulting
			 in savings for the Administration and a reduction in the burden of the Federal
			 Government to fund space operations.(b)Sense of
			 SenateIt is the sense of the Senate that the levels in this
			 concurrent resolution assume—(1)the National
			 Aeronautics and Space Administration should move forward with plans to reduce
			 its infrastructure and, to the greatest extent practicable, make property
			 available for lease to a government or private tenant or report the property to
			 the General Services Administration (GSA) for sale or transfer to another
			 entity;(2)the National
			 Aeronautics and Space Administration should pursue opportunities for
			 streamlined sale or lease of property and facilities, including for exclusive
			 use, to a private entity, or expedited conveyance or transfer to a State or
			 political subdivision, municipality, instrumentality of a State, or Department
			 of Transportation-licensed launch site operators for the promotion of
			 commercial or scientific space activity and for developing and operating space
			 launch facilities; and(3)leasing or
			 transferring underutilized facilities and properties to commercial space
			 entities or State or local governments will reduce operation and maintenance
			 costs for the National Aeronautics and Space Administration, save money for the
			 Federal Government, and promote commercial space and the exploration goals of
			 the Administration and the United States.Secretary